10/15/2020    Case: 1:20-cv-06316 Document   #:- Grant
                                      Yahoo Mail 49-19    Filed: 03/05/21
                                                       #2018-CY-BX-0025       Page 1Complaints
                                                                        3 Whistleblower of 2 PageID #:1018


     Grant #2018-CY-BX-0025 3 Whistleblower Complaints

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tumia@dannykdavis.com; tumia.romero@mail.house.gov; josie.ware@mail.house.gov

     Cc:     oig.oversight&review@usdoj.gov; frednance@clickservices.org; michael.dever@usdoj.gov;
             andre.bethea@usdoj.gov; tracey.willis@usdoj.gov; jwilliams@air.org; sarah.brown-foiles@illinois.gov;
             dion.dixon@illinois.gov

     Date: Tuesday, October 13, 2020, 06:12 PM CDT              EXHIBIT 15

     Congressman Davis:

     Good evening. As you are aware, I filed Whistleblower complaints regarding Grant #2018-CY-BX-
     0025. In April of 2020, I discussed with you the misappropriation of funds and possible fraud
     regarding this grant, specifically, the drawing down of monies for a previous employee before I
     filed my first Whistleblower complaint on April 17, 2020. You told me I had a duty to report it. I not
     only reported the misappropriation of funds/fraud incident in my April 17, 2020 Whistleblower
     complaint, I reported other incidents of misappropriation of funds/fraud in my Whistleblower
     complaints dated August 29, 2020 and September 13, 2020. On October 13, 2020 I received a
     dismissal letter from the Office of the Inspector General (OIG) for the August 29, 2020 complaint
     (attached). Apparently, the OIG has ignored my April 17, 2020 and September 13, 2020
     complaints. Part of the reasoning for dismissal in the letter dated October 13, 2020 is I did not
     meet the threshold of "gross" misconduct in my complaint, no retaliation, and that I have no
     protections under the Whistleblower Act.

     Congressman Davis, you sit on the powerful Ways and Means Committee of the House of
     Representatives. After this election, there should be an investigation into the Second Chance
     Act's (SCA) Whistleblower policy. I had the honor of sitting on your SCA Advisory Committee in
     2007 assisting in the language development for the SCA, which President Bush signed into law
     on April 10, 2008.

     Congressman Davis, you provided a Letter of Support for my partnership and collaboration with
     EMAGES, Inc. for Grant #2018-CY-BX-0025 (attached). I received an email from EMAGES, Inc.'s
     President, Dr. Wash, reporting I am the Grant Administrator. I have not received any notification
     from DOJ, BJA, OJP representatives Michael Dever, BJA Division Chief, the Honorable Andre
     Bethea, OJP Senior Policy Advisor, and Tracey Willis, Grant Manager, even though I have asked
     for verification via email for Grant Administrator confirmation. Mr. Michael Dever sent me an email
     reporting EMAGES, Inc. is allowed to give Grant #2018-CY-BX-0025 back to OJP. No one from
     OIG, DOJ, BJA, OJP has spoken to me verbally to get any information or to explain my
     Whistleblower complaints. When I go into the JustGrants system on October 15, 2020, I will see if
     Dr. Wash is correct about my assignment as Grant Administrator; even though I do not know how
     I will administer anything because no one is cooperating as you will read in my next paragraph.

     EMAGES, Inc. has the sex offender population for this Grant. DOJ, BJA, OJP allowed Dr. Wash
     to give the grant back, bogusly dissolving herself from the grant; given false information to DOJ,
     BJA, OJP for giving the grant back. Nevertheless, I have sent emails to all the parole agents we
     were working with requesting locations on other sex offender programs so I can transfer services
     if I am the Grant Administrator. The only parole agent who answered my email was Mr. Jackson,
     and he asked in his response email why did I want this information. I told him in my reply email. I


                                                                                                                    1/2
10/15/2020    Case: 1:20-cv-06316 Document   #:- Grant
                                      Yahoo Mail 49-19    Filed: 03/05/21
                                                       #2018-CY-BX-0025       Page 2Complaints
                                                                        3 Whistleblower of 2 PageID #:1019
                EXHIBIT 15
     have not heard anything else from Mr. Jackson. I sent an email to IDOC's Ms. Sarah Brown-
     Foiles, IDOC Coordinator of Sex Offender Services, and Assistant Director of Parole, Dion Dixon,
     requesting information on other sex offender programs in the Chicago and suburban areas of
     Illinois. I have not received a response. I believe someone is hindering my process, and is
     retaliating against me for filing my Whistleblower complaints. If not, what is the reasoning for the
     non-responsiveness? Yet, the OIG dismissal letter reports there is no retaliation.

     Congressman Davis, you have known my family since the 1940s when your family moved to
     Chicago's Westside. You have known me since 2007. Yes, I had a checkered past; but I turned
     my life around almost 30 years ago. I am familiar with criminal behavior; I saw it; and wrote about
     it in my Whistleblower complaints. I did not have a GED at the age of 42. I have had a Ph.D. since
     2009. I am a policy person. As I told you in April of 2020 when I reported the misappropriation of
     funds/fraud, this is about my integrity and honesty. As long as I have known the Honorable Mr.
     Bethea, I have demonstrated my integrity and honesty. If I did not report the misappropriation of
     funds/fraud, then I part of the scheme/problem.

     After the 2020 election, the Ways and Means Committee should issue subpoenas to address the
     SCA Whistleblower policy construct. "Gross" waste and abuse of Federal funds needs to be
     defined. It seems if a grantee steals a little bit of money it is okay. Congressman Davis, this is not
     how the language in the original SCA Bill was constructed. Sir, this is not an isolated event; as I
     so eloquently inform State and Federal judges when addressing abuse and misconduct when
     litigating my complaints over the past 25 years. What is the total waste and abuse if you count the
     "little" theft I address? Anyone can respond. Thank you.

             10.13.20 OIG Dismissal OSC No Jurisdiction Congressman Davis Letter of Support.pdf
             839.1kB
             9.22.20 Department of Justice SCA Whistleblower Complaints.pdf
             1.2MB




                                                                                                              2/2
